DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are subject under examination.

Response to Arguments
Applicant Argument: Applicant argued reference doesn’t teach wherein each set of application class based rule parameters is respectively associated with one of the plurality of application classes; whether the application class based rule bars the application from accessing the network according to a set of the application class based rule parameters associated with the determined application class; whether the application class based rule bars the application from accessing the network according to a set of the application class based rule parameters associated with the determined application class.

Examiner response: Applicant's arguments have been fully considered but they are not persuasive.  Reference Lee teaches wherein each set of application class based rule parameters is respectively associated with one of the plurality of application classes (see para 0127 “wherein a network access by an application with a lower priority level than the threshold value is not allowed. Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; table 6 shows probability , priority and waiting time are the parameters which should have specific value (such as value  A or B or C) in order to access the application  ) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application]. Applicant has failed to clarify in the claims, what the set of application based rule parameters are and since reference Lee has probability , priority and waiting time have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application.
Lee further teaches whether the application class based rule bars the application from accessing the network according to a set of the application class based rule parameters associated with the determined application class (see para 0127 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; 0128 “As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. In that case, if the received threshold value is greater than or equal to the Application Category Code of an application to be initiated, then the UE does not perform, for the application, a RACH procedure for initial access”; table 6 shows probability , priority and waiting time which should have specific value (such as value  A or B or C) in order to access the application.) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application based on which application (streaming) is barred or approved ]. Applicant has failed to clarify in the claims, what the set of application based rule parameters are and since reference Lee has probability , priority and waiting time have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.        Claims 21-23,25-27, 30-35, 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0010180 A1) in view of Pinheiro (US 20150117213 A1)

Regarding claim 21, Lee (US 2014/0010180) A method implemented by a Wireless Transmit/Receive Unit (WTRU)  (see para 0125 “ a UE”), the method comprising:
receiving, by the WTRU, a system information block (SIB) including information associated with an application class based rule (see para 0125 “ a UE may receive system information including application based (APP-based) information set (S902)…the APP-based information set may include one or more APP based information subsets, each of which may be used to control network access per application”), the information indicating: (1) a plurality of application classes subject to the application based rule (See para 0008 “each APP-based information subset may include priority information for a corresponding application.” Also see table 5 SIB table which includes for app 0000- the highest priority, app 0001 – 2nd highest priority) and (2) set of application class based rule parameters associated with the plurality of application classes see para 0127 “wherein a network access by an application with a lower priority level than the threshold value is not allowed. Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; table 6 shows probability , priority and waiting time are the parameters which have specific value (such as value  A or B or C)  and are associated applications such as voice, streaming, web browsing   ) wherein each set of application class based rule parameters is respectively associated with one of the plurality of application classes (see para 0127 “wherein a network access by an application with a lower priority level than the threshold value is not allowed. Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; table 6 shows probability , priority and waiting time are the parameters which should have specific value in order to access the application  ) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application]
determining, by the WTRU: (1) an application class of an application requesting access to a network(see para 0127 “a network access by an application with a lower priority level than the threshold value is not allowed”)[which implies  since application priority level of requested application (application is trying to access, therefore it is interpreted to be requested application) is compared to the threshold value of priority, therefore it order to compare WTRU will first determine the application class of requested application] , and (2) whether the application class based rule bars the application from accessing the the network according to a set of the application class based rule parameters associated with the determined application class (0128 “As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. In that case, if the received threshold value is greater than or equal to the Application Category Code of an application to be initiated, then the UE does not perform, for the application, a RACH procedure for initial access”; table 6 shows probability , priority and waiting time which should have specific value (such as value  A or B or C) in order to access the application.) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application based on which application (streaming) is barred or approved ]: and
Lee doesn’t teach permitting the application to access the network on condition that the application class based rule does not bar access of the application. 
	Pinheiro teaches permitting the application to access the network on condition that the application class based rule does not bar access of the application. (see para 0131 “the operation of allowing a set of applications that are allowed to access a wireless network when the ACDC/ASAC is activated based on the one or more condition levels for the selected application category, as in block 1630”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the permitting the application to access the network on condition that the application class based rule does not bar access of the application in the system of Lee. The motivation is to allow application for the condition level. (Pinheiro: see para 0039)


Regarding claim 38, Lee teaches a Wireless Transmit/Receive Unit (WTRU) 
, the WTRU comprising a processor, a transmitter, and a receiver  (see para 0047 “the UE includes a transmitter and processor”) configured to:
receive a system information block (SIB) including information associated with an application class based rule(see para 0125 “ a UE may receive system information including application based (APP-based) information set (S902)…the APP-based information set may include one or more APP based information subsets, each of which may be used to control network access per application”), the information indicating: (1)  a plurality of application classes subject to the application based rule  (See para 0008 “each APP-based information subset may include priority information for a corresponding application.” Also see table 5 SIB table which includes for app 0000- the highest priority, app 0001 – 2nd highest priority) and (2)  set of an-application class based rule parameters associated with the plurality of application classes (see para 0127 “wherein a network access by an application with a lower priority level than the threshold value is not allowed. Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; table 6 shows probability , priority and waiting time are the parameters which have specific value (such as value  A or B or C)  and are associated applications such as voice, streaming, web browsing )  ; wherein each set of application class based rule parameters is respectively associated with one of the plurality of application classes (see para 0127 “wherein a network access by an application with a lower priority level than the threshold value is not allowed. Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”; table 6 shows probability , priority and waiting time are the parameters which should have specific value in order to access the application  ) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application];
determine: (1) an application class of an application requesting access to a network (see para 0127 “a network access by an application with a lower priority level than the threshold value is not allowed”)[which implies  since application priority level of requested application (application is trying to access, therefore it is interpreted to be requested application) is compared to the threshold value of priority, therefore it order to compare WTRU will first determine the application class of requested application] , and (2) whether the application class based rule bars the application from accessing the network according to a set of the application class based rule parameters associated with the determined application class (0128 “As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. In that case, if the received threshold value is greater than or equal to the Application Category Code of an application to be initiated, then the UE does not perform, for the application, a RACH procedure for initial access”; table 6 shows probability , priority and waiting time which should have specific value (such as value  A or B or C) in order to access the application.) [since probability , priority and waiting time should have specific value in order to access the application, probability information and time information are interpreted as set of parameters which are associated with the application based on which application (streaming) is barred or approved ]:  and
 
	Pinheiro teaches permitting the application to access the network on condition that the application class based rule does not bar access of the application. (see para 0131 “the operation of allowing a set of applications that are allowed to access a wireless network when the ACDC/ASAC is activated based on the one or more condition levels for the selected application category, as in block 1630”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the permitting the application to access the network on condition that the application class based rule does not bar access of the application in the system of Lee. The motivation is to allow application for the condition level. (Pinheiro: see para 0039)


Regarding claim 22, Lee teaches wherein the information indicating application class based rule parameters associated with the plurality of application classes includes respective information for each of the plurality of application classes subject to the application class based rule (See para 0127 “The UE may receive information indicating a threshold value for a priority level, wherein the a network access by the application with a lower priority level less than threshold value is not allowed”)[ threshold value is an information for application class based on which rule of barring is determined]
Lee doesn’t teach receiving information indicating the application class of the application from any of a home network and a visited network.
see para 0061 “ACDC/ASAC information populated by a home network operator (e.g., information from the home network operator indicating whether the mobile device is allowed to adopt a white list associated with a foreign network).”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving information indicating the application class of the application from any of a home network and a visited network in the system of Lee. The motivation is to perform update based on geographical region (Pinheiro: See para 0066)

Regarding claim 23, Lee doesn’t teach the application class comprises a lowest application class if the application class is not a preconfigured application class.
	Pinheiro teaches the application class comprises a lowest application class if the application class is not a preconfigured application class. (see para 0039 “Thus, the network operator may allow only the prioritized application categories allowed for that condition level and disallow the rest of the application categories on the white list.”)[ application is not allowed is interpreted to be the lowest priority so that no access is allowed].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the application class comprises a lowest application class if the application class is not a preconfigured application class (Pinheiro: see para 0039).

Regarding claim 41, Lee doesn’t teach the determined application class comprises a preconfigured application class.
 Pinheiro teaches wherein the determined application class comprises a preconfigured application class (see para 0031 “The preconfigured application categories that are allowed to access the wireless network”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine preconfigured application class in the system of Lee. The motivation is to allow only the prioritized application categories allowed for that condition level. (Pinheiro: see para 0039)

Regarding claim 25, Lee teaches the permitting of the application to access the communication network comprises comparing of the application class with the plurality of application classes indicated by the information indicating the application class based rule. (see para 0127 “a network access by an application with a lower priority level than the threshold value is not allowed”)[which implies  since application priority level of requested application (application is trying to access, therefore it is interpreted to be requested application) is compared to the threshold value of priority, therefore it order to compare WTRU will first determine the application class of requested application]  
 (see para 0127 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”)
Regarding claim 27, Lee teaches the information associated with the application class based rule further indicates a time at which the application class based rule becomes active (see para 0127 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access.”)

Regarding claim 31, Lee doesn’t teach receiving information indicating an update of the application class based rule from the communication network.
Pinheiro teaches receiving information indicating an update of the application class based rule from the communication network. (see para 0065 “the mobile device may consider the ACDC/ASAC valid until a next registration update or an update at a next request for service. When the valid time is still running at the next registration update, the next registration update information may clear out all previously provided ACDC/ASAC information.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving information indicating an update of the application class based rule from the communication network in the (Pinheiro: See para 0065 )

Regarding claim 32, Lee doesn’t teach the information indicating the update of the application class based rule is received from the communication network according to a level of congestion in the communication network.
 Pinheiro teaches wherein the information indicating the update of the application class based rule is received from the communication network according to a level of congestion in the communication network. (see para 0065 “the mobile device may consider the ACDC/ASAC valid until a next registration update or an update at a next request for service. When the valid time is still running at the next registration update, the next registration update information may clear out all previously provided ACDC/ASAC information.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving information indicating an update of the application class based rule from the communication network in the system of Lee. The motivation is to the prioritized list may not apply when the mobile device is outside of the valid geographical location therefore updating ACDC on next registration update (Pinheiro: See para 0065 )


Pinheiro teaches the update of the application class based rule is received from the communication network to gradually change a list of allowed application classes (see para 0044 “As the UE roams through different regions, the wireless network may dynamically activate the appropriate white list and deactivate the previous white list.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving information indicating an update of the application class based rule from the communication network in the system of Lee. The motivation is to the prioritized list may not apply when the mobile device is outside of the valid geographical location therefore updating ACDC on next registration update (Pinheiro: See para 0065 )
Regarding claim 34, Lee teaches further comprising: associating a priority with the application class based rule (See para 0127 “Each of APP-based information subsets may include priority information for a corresponding application.”).

Regarding claim 35, Lee doesn’t teach the application class based rule is applied by one or more Public Land Mobile Network (PLMN) from among a plurality of PLMNs operating on a same radio access network.
(see para 0066 “The ACDC/ASAC information may be flushed during a change of the Public Land Mobile Network (PLMN)” which implies ASAC rules are applied by PLMN because ASAC changes with PLMN).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the application class based rule is applied by one or more Public Land Mobile Network (PLMN) from among a plurality of PLMNs operating on a same radio access network in the system of Lee. 
	The motivation is to perform update based on geographical region (Pinheiro: See para 0066)
Regarding claim 37, Lee teaches the application accessing the communication network to transmit and receive data associated with the application. (see para 0016 “each APP-based information subset is used to control network access per application”; “In this case, for an application that causes a network access, the UE may draw a random number. If the random number is lower (or, higher) than a probability value indicated by the probability information, the network access is not barred)
Reagrding claim 30, Lee doesn’t teach the information associated with the application class based rule further  indicates at least one access class identifier for indicating an access class that is subject to the application class based rule. 
(see 0112 “Each application category (e.g., categories A, B, C, D and E) can include a set of applications. For example, category A can include applications 1, 2 and 3. Each application can be applicable in a certain country or region. In addition, each application category can be associated with the priority level (e.g., P1, P2, P3, P4 or P5). In one example, application category A can be associated with P1, application category B can be associated with P2, and so on.”)[ P1 and P2, P3  are access identifier that identifies priority level]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine access class identifier for indicating an access class that is subject to the application class based rule in the system of Lee. The motivation is to allow only the prioritized application categories allowed for that condition level. (Pinhiero: see para 0039)

Regarding claim 39, Lee teaches wherein the receiver is configured to receive information indicating an application classification of the determined application,  wherein the information indicating application class based rule parameters associated with the plurality of application classes includes respective information for each of the plurality of application classes subject to the application class based rule (See para 0127 “The UE may receive information indicating a threshold value for a priority level, wherein the a network access by the application with a lower priority level less than threshold value is not allowed”)[ threshold value is an information for application class based on which rule of barring is determined]

Regarding claim 40, Lee doesn’t teach receiving information indicating the application class of the application from any of a home network and a visited network.
Pinheiro teaches receiving information indicating the application class of the application from any of a home network and a visited network. (see para 0061 “ACDC/ASAC information populated by a home network operator (e.g., information from the home network operator indicating whether the mobile device is allowed to adopt a white list associated with a foreign network).”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving information indicating the application class of the application from any of a home network and a visited network in the system of Lee. The motivation is to perform update based on geographical region (Pinheiro: See para 0066)

8.      Claims 24, 28, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0010180 A1) in view of Pinheiro (US 20150117213 A1) and further in view of Rajdurai (US 20150036489).

Regarding claim 28, Lee doesn’t teach determining the application class based rule according to a level of congestion in the communication network.
 (see para0100 “the network operator apply the barring indication based on a congestion and indicate the application or application category or a bearer or a logical channel group category in the reject cause, based on the map between the individual applications and the barred category”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining the application class based rule according to a level of congestion in the system of Lee. The motivation is to reduce the network resources in critical situations when network experiences congestion (Rajdurai: See para 0025 )

Regarding claim 29, Lee doesn’t teach determining the application class based rule from a plurality of rules according to the level of congestion in the communication network.
Rajdurai (US 20150036489) teaches determining the application class based rule from a plurality of rules according to the level of congestion in the communication network (see para0100 “the network operator apply the barring indication based on a congestion and indicate the application or application category or a bearer or a logical channel group category in the reject cause, based on the map between the individual applications and the barred category”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining the application class (Rajdurai: See para 0025 )


Regarding claim 24, Lee doesn’t teach retrieving, by the WTRU, application classification information  from a memory of the WTRU  and
determining, by the WTRU, the application class of the application based on the application classification information.
Rajadurai teaches retrieving, by the WTRU, application classification information  from a memory of the WTRU (see para 0092 “a UE can also store the modified or new SIB carrying the barring category information”): and
determining, by the WTRU, the application class of the application based on the application classification information. (see para 0089 “the APN configuration in the UE 100 enables the UE 100 to identify the granular category and/or priority level of the requesting application. In another embodiment, the configuration in the UE memory identifies the granular category and/or priority level of the requesting application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining the application class of the application based on the application classification information in the system of Lee. The motivation is to identify priority level of the requesting application. (Rajadurai: see para 0089).


Rajdurai teaches the application class based rule identifies a correspondence between the one or more access classes of WTRUs and one or more of the allowed application classes (see para 0024 “the application category can be applications related to voice calls with voice call as application category, high priority level and Guaranteed Bit Rate (GBR) QoS category” allows a requesting application on the UE to access network, based on ..priority levels of the requesting application within the granular category.)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a correspondence between the one or more access classes of WTRUs and one or more of the allowed application classes in the system of Lee. The motivation is to allows for possible dynamic identification of new applications by a network and the UE for barring or allowing (Rajadurai: See para 0036)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416